Case 3:18-cv-00499-CRS-LLK Document 16 Filed 06/26/19 Page 1 of 1 PageID #: 76




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION
                          CASE NO. 3:18-CV-00499-CRS-LLK

MICHELE STIGALL                                                                    PLAINTIFF

v.

STANDARD INSURANCE COMPANY                                                       DEFENDANT

                  AGREED ORDER OF DISMISSAL WITH PREJUDICE

       The parties being in agreement that all matters in controversy in the above captioned

cause of action have been fully compromised, agreed, and settled pursuant to the terms of a

written settlement agreement and the Court being otherwise advised, it is hereby ORDERED,

ADJUDGED AND DECREED that this matter is hereby dismissed in its entirety with prejudice,

each party to bear its own costs and attorneys’ fees.

                                                        SO ORDERED:

        June 26, 2019
Dated: ____________________                       _______________________________
                                                  Charles R. Simpson III, Senior Judge
                                                  United States District Court
                                            Cha
                                              rle
                                                sR. Simps  onI II,Se  niorJ udge
                                               Unit
                                                  edSt a te
                                                          sDi  stri
                                                                  c tCo  urt
Approved as to entry:

By: /s/ Robert A. Florio (with consent)                 By: /s/ Jacqueline J. Herring
    Attorney for Plaintiff,                                 Attorney for Defendant,
    Michele Stigall                                         Standard Insurance Company

     Robert A. Florio                                       Jacqueline J. Herring
     1500 Story Ave                                         SMITH | VON SCHLEICHER + ASSOCIATES
     Louisville, Kentucky 40206                             180 North LaSalle Street Suite 3130
     P: 502-295-7930                                        Chicago, Illinois 60601
     raflorioatty@hotmail.com                               P: 312-541-0300
                                                            jackie.herring@svs-law.com      
